Citation Nr: 0009459	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for a lumbar spine 
injury, currently evaluated as 20 percent disabling.

3.  Entitlement to a temporary total rating due to treatment 
of a service-connected disability requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to July 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

This appeal was previously before the Board and was the 
subject of a February 1999 remand, which sought to clarify 
the veteran's desire for representation.  That issue was 
resolved and this claim was before the Board and was the 
subject of a May 1999 remand which requested that the 
veteran's Social Security record be obtained and that the 
veteran be scheduled for a VA examination.  The development 
requested in the May 1999 remand was not completed and this 
claim was again remanded in July 1999.

The Board notes that the veteran's Social Security record has 
still not been obtained.  However, the veteran was provided 
with a VA examination.  The Board feels that sufficient 
evidence exists in the claims folder to grant the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder on the basis of aggravation.  The Board finds 
that the veteran is not prejudiced by this action as this 
represents a full grant of benefits sought on appeal with 
regard to that claim.  The veteran's claims of entitlement to 
an increased rating for a lumbar spine injury, and 
entitlement to a temporary total rating due to treatment of a 
service-connected disability requiring convalescence are 
addressed in the remand attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
a cervical spine disorder has been developed.

2.  The medical evidence shows that the veteran's cervical 
spine disorder has been aggravated by the veteran's service-
connected lumbar spine disability.


CONCLUSION OF LAW

The veteran's cervical spine condition is aggravated by his 
service-connected lumbar spine disability and entitlement to 
service connection for a cervical spine condition on the 
basis of aggravation is granted.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his cervical spine disorder was 
incurred in or aggravated by service or is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service and that service connection therefor is 
warranted.  After a review of the record, the Board finds 
that the veteran's contentions are supported by the evidence 
to the extent that the evidence of record shows that the 
veteran's cervical spine disorder is aggravated by his 
service-connected lumbar spine disability, and entitlement to 
service connection for a lumbar spine disability is granted 
on the basis of aggravation.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Due regard will be given 
the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  38 C.F.R. § 3.306 (1999); see also 38 U.S.C.A. 
§ 1153 (West 1991).

The United States Court of Appeals for Veterans Claims has 
held that pursuant to 38 U.S.C. § 1110 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A November 1999 VA spine examination notes diagnoses of 
degenerative joint disease post diskectomy of the cervical 
spine and post-traumatic arthralgia of the lumbosacral spine.  
The examiner opined that it was as likely as not that there 
had been an increase in the veteran's nonservice-connected 
cervical spine disability caused by his service-connected 
lumbar spine disability.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1999).

The Board finds that the evidence here is in equipoise and 
there exists an approximate balance of positive and negative 
evidence.  Therefore, the Board will resolve the balance in 
the favor of the veteran and the Board finds that the 
veteran's nonservice-connected cervical spine disorder is 
aggravated by his service-connected lumbar spine disability.

Accordingly, the Board finds that the veteran's cervical 
spine condition is aggravated by his service-connected lumbar 
spine disability and entitlement to service connection for a 
cervical spine condition on the basis of aggravation is 
granted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).



ORDER

Entitlement to service connection for a cervical spine 
disorder is granted on the basis of aggravation.


REMAND

The Board notes that the veteran's claim of entitlement to a 
temporary total rating due to treatment of a service-
connected disability requiring convalescence has been 
previously denied on the basis that the treatment was for a 
nonservice-connected disability, his cervical spine disorder.  
However, the Board has established entitlement to service 
connection for a cervical spine disorder on the basis of 
aggravation in the above decision.  Therefore, the Board 
feels that consideration of the veteran's claim of 
entitlement to a temporary total rating due to treatment of a 
service-connected disability requiring convalescence is 
premature at this time.

The assignment of an effective date for that grant of service 
connection for a cervical spine disorder is in the original 
jurisdiction of the RO.  The assignment of the effective date 
for the grant of service connection may determine whether the 
veteran's treatment was for a service-connected condition.  
Therefore, the Board is remanding the veteran's claim of 
entitlement to a temporary total rating due to treatment of a 
service-connected disability requiring convalescence pending 
that RO action.

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the May 1999 and July 1999 remand 
requested that the veteran's Social Security record be 
obtained prior to adjudication of his claim of entitlement to 
an increased rating for a lumbar spine disability pursuant to 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
veteran's claims folder contains information indicating that 
the RO requested those records.  The RO received a reply, 
apparently from the Social Security Administration, stating 
that the veteran's records were not in the file and that a 
special search was being conducted.  The reply requested that 
the RO call again in 30 days for a final reply.  The evidence 
of record does not show that the RO called again in 30 days.

The Board notes that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  A remand imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  It matters not that the agencies of original 
jurisdiction as well as those agencies of the VA responsible 
for evaluations, examinations, and medical opinions are not 
under the Board as part of a vertical chain of command which 
would subject them to the direct mandates of the Board."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that where a veteran has stated that his 
service-connected disability has increased in severity, his 
claim of entitlement to an increased rating is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, as the 
veteran has stated that his lumbar spine disability has 
increased in severity, his claim for an increase is well 
grounded.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



